Citation Nr: 0803096	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  03-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
of the right foot, to include as secondary to service-
connected pes planus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran had active duty service from June 1946 to May 
1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2004, 
and the case has since been returned to the Board for 
appellate review.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for bilateral pes planus.  However, during the 
pendency of the appeal, a Board decision dated in June 2004 
granted service connection for that disorder.  A rating 
decision dated in June 2005 effectuated that grant and 
assigned a 10 percent disability evaluation effective from 
March 18, 2002.  Therefore, the issue of entitlement to 
service connection for bilateral pes planus no longer remains 
in appellate status, and no further consideration is 
required.

In addition, the Board observes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for malaria.  However, the veteran has not 
submitted a substantive appeal following the issuance of the 
July 2005 statement of the case.  Indeed, the veteran's 
representative submitted an informal hearing presentation in 
January 2008 in which it was acknowledged that there was no 
substantive appeal for the issue of service connection for 
malaria.  See 38 C.F.R. § 20.202.  Accordingly, that issue no 
longer remains in appellate status and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.
2.  The veteran's plantar fasciitis of the right foot is 
etiologically related to his service-connected bilateral pes 
planus.

3.  The veteran has not been not shown to have engaged in 
combat with the enemy or to have been a prisoner of war (POW) 
during his period of service.

4.  The veteran has not been shown to have an acquired 
psychiatric disorder, including PTSD, that was causally or 
etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
plantar fasciitis of the right foot is aggravated by his 
service-connected bilateral pes planus.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of service connection for plantar 
fasciitis of the right foot, the Board has granted the 
veteran's claim in the decision below, and therefore, the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the issue of service connection for a 
psychiatric disorder, the RO did provide the appellant with 
notice in May 2002 prior to the initial decision on the claim 
in July 2002, as well as in January 2004, December 2004, July 
2005, and November 2005.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the May 2002, January 2004, December 2004, and 
July 2005 letters stated that the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the April 2003 statements of the case (SOC) and the September 
2007 supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2004, December 2004, 
and July 2005 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2004, December 2004, and July 2005 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The May 2002, January 2004, December 
2004, and July 2005 letters also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
January 2004, December 2004, and July 2005 letters informed 
him that it was his responsibility to ensure that VA received 
all requested records that are not in the possession of a 
Federal department or agency.   

Finally, the December 2004, July 2005, and November 2005 
letters specifically notified the claimant that he should 
submit any evidence or information in his possession that 
pertains to the claim.  Because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran 
pertaining to effective dates, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for a psychiatric disorder.  
Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.  
The Board also concludes below that the appellant is entitled 
to service connection for plantar fasciitis of the right 
foot, and the RO will be responsible for addressing any 
notice defect with respect to the disability rating and 
effective date elements when effectuating the award.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  

The Board does observe that the veteran's complete service 
personnel records are not associated with the claims file.  
However, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
records until it was reasonably certain that such records did 
not exist or that further efforts to obtain those records 
would be futile.  In this regard, the RO requested in January 
2006 that the National Personnel Records Center (NPRC) 
furnish the veteran's service personnel records.  However, a 
response was received in May 2006 indicating the veteran's 
records were presumed destroyed by the fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973.  A 
letter was sent to the veteran in November 2006 indicating 
that his military records were destroyed and could not be 
reconstructed by the National Archives.  The letter also 
requested that he submit any and all military records in his 
possession as well as evidence to show the division, 
regiment, battalion, and company in which he served.  The 
veteran did not respond, and an additional letter was sent to 
him in March 2007 once again requesting that he submit the 
evidence and information as soon as possible.  To date, no 
response has been received from the veteran.

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his complete 
service personnel records.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim that has not been obtained 
and associated with the claims folder.

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a psychiatric disorder.  The law 
provides that an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a psychiatric disorder such 
an examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have a 
disease, injury, or event in service to which a psychiatric 
disorder could be related.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service to which a 
current disorder could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

The Board does acknowledge that the June 2004 remand ordered 
a VA examination in connection with the claim for service 
connection for a psychiatric disorder.  A claimant is 
entitled to compliance with the terms of a Board remand.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a).  
However, the holding in Stegall does not require the Board to 
persist in obtaining evidence or information, which is shown 
to have no probative value.  See generally Brewer v. West, 11 
Vet. App. 228, 236 (1998) (VA is under no duty to obtain 
evidence which is not likely to be relevant); Roberts v. 
West, 13 Vet. App. 185 (1999).  Further development to comply 
with the holding in Stegall would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.





I.  Plantar Fasciitis of the Right Foot

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for plantar 
fasciitis of the right foot.  The veteran has claimed that 
the disorder is secondary to his secondary service-connected 
bilateral pes planus.  On this point, there are two 
conflicting medical opinions.  In this regard, the December 
2005 VA examiner reviewed the veteran's claims file and 
indicated that he could not opine that it was at least as 
likely as not that the plantar fasciitis was service-
connected.  However, he did believe that it was at least as 
likely as not that the veteran's service-connected pes planus 
aggravated his plantar fasciitis.  He explained that the 
veteran has posterior tibial tendon incompetency and is 
unable to do a single toe raise, and therefore, has to place 
extra stress on his plantar fascia.  The examiner stated it 
is clear that when one system goes wrong it puts extra stress 
on other components of that system.  As such, he opined that 
the veteran's plantar fasciitis was a consequence of his pes 
planus.  

On the other hand, the June 2007 VA examiner also reviewed 
the veteran's claims file and diagnosed the veteran with 
chronic right foot pain with symptoms and signs suggestive of 
neurological etiology.  He noted that additional 
contributions to the veteran's symptoms could include plantar 
fasciitis, overuse, and overweight.  The examiner stated that 
it was less likely than not that the veteran's right foot 
condition is causally related to his military service on the 
basis of his service-connected pes planus and that it was 
also less likely than not the service-connected pes planus 
aggravated his right foot condition.  In particular, he 
commented that the findings did not support a simple 
diagnosis of residuals of pes planus, but rather suggest a 
more complex problem with some other etiology.  

Based on these two medical opinions, the Board finds that 
there is reasonable doubt as to whether the veteran currently 
has plantar fasciitis of the right foot that is related to 
his service-connected bilateral pes planus.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has plantar fasciitis that is 
related to a service-connected disability, that doubt will be 
resolved in the veteran's favor.  Based on the evidence of 
record, the Board finds that the veteran's current plantar 
fasciitis of the right foot is proximately due to his 
service-connected bilateral pes planus.  Accordingly, the 
Board concludes that service connection for plantar fasciitis 
of the right foot is warranted.


II.  Psychiatric Disorder

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by available service personnel 
records have not been recognized as combat-related.  In this 
regard, the veteran's service records list his duty 
assignment as a nontypist clerk. There is no indication that 
he was assigned to or participated in combat duties.  Nor do 
his available service records show that he received any 
awards or decorations indicative of combat service, such as a 
Bronze Star with V Device or Purple Heart.  The Board does 
acknowledge that the veteran was awarded the World War II 
Victory Medal and the R.I. Occupation Ribbon.  However, these 
awards are not indicative of combat.  As such, the Board 
finds that the veteran is not shown to have engaged in combat 
with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  The veteran has reported several 
in-service stressors; however, these alleged stressors have 
not been verified.  In this regard, the Board notes that the 
veteran submitted a statement in February 2005 in which he 
indicated that a man was killed by sniper or booby trap while 
he was on night guard duty in Okinawa.  He also claimed that 
the assignment lasted for 20 months and that the stress and 
danger of the situation made him nervous and fearful.  
However, he has not provided any additional information 
necessary to verify the alleged stressors, despite the notice 
discussed above that informed him such information was 
necessary to substantiate his claim.  The veteran has 
provided nothing more than a general assertion so that an 
attempt at verifying his stressors could not be made.  As 
such, VA is unable to verify any of the veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395). 

Based on the foregoing, the Board concludes that none of the 
veteran's claimed in-service stressors have been verified.  
Thus, because there is no verified in-service stressor, the 
claim for service connection for PTSD must be denied.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

In addition, the Board concludes that no other acquired 
psychiatric disorder was incurred in service.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder.  In fact, 
his May 1949 separation examination did not find any 
psychiatric abnormalities.  Moreover, the veteran did not 
seek treatment until many decades following his separation 
from service.  Therefore, the Board finds that an acquired 
psychiatric disorder did not manifest in service or for many 
years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of an 
acquired psychiatric disorder, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
an acquired psychiatric disorder is itself evidence which 
tends to show that the disorder did not have its onset in 
service or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that an acquired 
psychiatric disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of an acquired psychiatric 
disorder other than PTSD to the veteran's military service.  
As discussed above, the veteran did have not any complaints, 
treatment, or diagnosis of an acquired psychiatric disorder 
in service or for many decades thereafter.  As such, there 
was no event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder other than PTSD.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not warranted.






ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for plantar fasciitis of the 
right foot is granted.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


